820 F.2d 405
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William L. BENNETT, Plaintiff-Appellant,v.The LAW FIRM OF MENMUIR, ZIMMERMAN, ROLLERT & KUHN;  andCharles H. Menmuir, Individually, Harrell Youker;  TempleYouker, His Wife, Attorney William Cunningham, State CourtJudge William Brown, The Law Firm of Williams, Coulter,Forster, Cunningham, and Davidson, Defendants-Appellees.
No. 86-1818.
United States Court of Appeals, Sixth Circuit.
June 9, 1987.

Before WELLFORD, MILBURN and KENNEDY, Circuit Judges.

ORDER

1
The plaintiff appeals pro se from the district court's judgment dismissing his civil rights case.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In 1974, the plaintiff and defendant Youker signed a settlement agreement concerning a real property dispute in Grand Traverse County, Michigan.  Subsequently, the state court judge granted two ex parte orders concerning the settlement.  These orders then spawned further litigation between the parties.  While trial was pending in one of the suits, the plaintiff filed the present civil rights complaint against the Youkers, two sets of their attorneys, and the state court judge.  The complaint alleged that the defendants conspired to violate the plaintiff's procedural due process and equal protection rights.


3
The district court dismissed the case because the state court judge was immune from suit, the procedural due process issues were barred because of adequate state remedies, and the equal protection clause issue lacked an adequate class-based animus.  We agree with the conclusions of the district court as set forth in his opinion.


4
The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.